


Exhibit 10.5


EXECUTION VERSION


TSI HOLDINGS II, LLC
TOWN SPORTS INTERNATIONAL, LLC
FIRST AMENDMENT TO CREDIT AGREEMENT


This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is dated as of
January 30, 2015 and entered into by and among TSI HOLDINGS II, LLC, a Delaware
limited liability company (“Holdings”), TOWN SPORTS INTERNATIONAL, LLC, a New
York limited liability company (the “Borrower”), the Subsidiary Guarantors
listed on the signature pages hereto (each, a “Subsidiary Guarantor” and,
collectively, the “Subsidiary Guarantors”), the financial institutions listed on
the signature pages hereof and executing this First Amendment (the “Lenders”)
and DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”) and is made with reference to
that certain Credit Agreement, dated as of November 15, 2013 (the “Credit
Agreement”), by and among Holdings, the Borrower, the Lenders (as defined in the
Credit Agreement) and the Administrative Agent. Capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Credit Agreement.
RECITALS
WHEREAS, Holdings, the Borrower and each Lender party hereto desire to amend the
Credit Agreement to permit Parent to purchase Term Loans in accordance with the
terms thereof;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
Section 1.
AMENDMENTS TO THE CREDIT AGREEMENT

1.1
Amendments to Section 1: Definitions and Accounting Terms

A.Section 1.01 of the Credit Agreement is hereby amended by adding thereto the
following new definitions, which definitions shall be inserted in proper
alphabetical order:
“First Amendment” shall mean the First Amendment to Credit Agreement, dated as
of the First Amendment Effective Date, among Holdings, the Borrower, the
Subsidiary Guarantors party thereto, the Lenders party thereto and the
Administrative Agent.
“First Amendment Effective Date” shall have the meaning provided in the First
Amendment, which date is January 30, 2015.
B.Section 1.01 of the Credit Agreement is hereby further amended by amending and
restating the definition of “Eligible Transferee” appearing therein in its
entirety as follows:
“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but excluding individuals, Parent, Holdings and their
respective Subsidiaries and Affiliates (except to the limited extent permitted
by Section 2.17 or clause (ii) of the proviso below); provided, however,
notwithstanding the foregoing, (i) one or more Affiliates of Parent (including,
for the avoidance of doubt, all directors and officers of Parent, Holdings or
any of their respective Subsidiaries) that are neither Parent, Holdings nor any
of their respective Subsidiaries, but may include individuals, may be an
Eligible Transferee for up to $3,000,000 in the aggregate of outstanding Term
Loans at any time for all such Affiliates so long as any such Affiliate shall
have waived its right to (x) receive (and by becoming a Lender hereunder hereby
waives its right to receive) information (other than administrative information
such as notifications under Section 2) not prepared by (or on behalf of) Parent,
Holdings or any of their respective Subsidiaries from the Administrative Agent
or any Lender (or any advisor, agent or counsel thereof) under or in connection
with the Credit Documents and (y) attend (and by becoming a Lender hereunder
hereby waives its right to attend) any meeting or conference call (or any
portion thereof) with the



--------------------------------------------------------------------------------




Administrative Agent or any Lender but in which neither Parent, Holdings nor any
of their respective Subsidiaries participates and (ii) Parent may be an Eligible
Transferee with respect to Term Loans and, for the avoidance of doubt, may
purchase such Term Loans in the open market or otherwise, so long as all such
Term Loans are either (A) automatically cancelled and retired directly by Parent
on the settlement date of the relevant purchase (and such Term Loans may not be
resold) or (B) (I) immediately contributed by Parent to Holdings, (II)
immediately thereafter contributed by Holdings to the Borrower and (III)
automatically cancelled and retired by the Borrower, in each case, on the
settlement date of the relevant purchase (and such Term Loans may not be
resold); provided, further, that (1) no Lender shall have an obligation to
participate in any such assignments and (2) with respect to any such purchase
contemplated by this clause (ii), the Administrative Agent hereby waives the fee
set forth in clause (v) of the second proviso in Section 13.04(b) (it being
understood and agreed by the Administrative Agent and the Lenders that (A) the
par principal amount of Term Loans of the respective Tranche so purchased by
Parent and cancelled pursuant to this definition shall be applied to reduce the
remaining Scheduled Term Loan Repayments of such Tranche of Term Loans of the
applicable selling Lenders on a pro rata basis, (B) Parent may contribute such
purchased Term Loans to Holdings (and by Holdings to the Borrower) in order to
cancel such Term Loans as contemplated above in this definition and (C) the
Administrative Agent and the Lenders (including any Lender selling its Term
Loans to Parent) hereby consent to the transactions contemplated by clause (ii)
of this proviso).
Section 2.
CONDITIONS TO EFFECTIVENESS

Section 1 of this First Amendment shall become effective only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):
A.Amendment. Holdings, the Borrower, the Subsidiary Guarantors and the Required
Lenders shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile (or other
electronic) transmission) their signed counterparts to the Administrative Agent.
B.Fees and Expenses. The Borrower shall have paid all costs, fees, expenses and
other amounts due and payable pursuant to the Credit Documents and any other fee
due and payable to the Administrative Agent or any affiliate thereof as may have
been separately agreed to by the Borrower and the Administrative Agent or such
affiliate in connection with this First Amendment, including the reasonable fees
and expenses of White & Case LLP.
Section 3.
CREDIT PARTY REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this First Amendment and to amend
the Credit Agreement in the manner provided herein, each Credit Party represents
and warrants to each Lender that the following statements are true and correct:
A.Power and Authority. Each Credit Party has the corporate, partnership or
limited liability company power and authority, as the case may be, to execute,
deliver and perform the terms and provisions of this First Amendment and has
taken all necessary corporate, partnership or limited liability company action,
as the case may be, to authorize the execution, delivery and performance by it
of this First Amendment. Each Credit Party has duly executed and delivered this
First Amendment, and this First Amendment constitutes its legal, valid and
binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).
B.Approvals. No order, consent, approval, license, authorization or validation
of, or filing, recording or registration with, or exemption by, any governmental
or public body or authority, or any subdivision thereof, is required to be
obtained or made by, or on behalf of, any Credit Party to authorize, or is
required to be obtained or made by, or on behalf of, any Credit Party in
connection with, (i) the execution, delivery and performance of this First
Amendment or (ii) the legality, validity, binding effect or enforceability of
this First Amendment (except for those that have otherwise been obtained or
made).
C.No Violation. Neither the execution, delivery or performance by any Credit
Party of this First Amendment, nor compliance by it with the terms and
provisions hereof, (i) will contravene in any material respect any provision of
any law, statute, rule or regulation or any order, writ, injunction or decree of
any court or governmental instrumentality, (ii) will conflict with or result in
any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
any Credit Party or any of its Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or



--------------------------------------------------------------------------------




loan agreement, or any other material agreement, contract or instrument, in each
case to which any Credit Party or any of its Subsidiaries is a party or by which
it or any its property or assets is bound or to which it may be subject, or
(iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement,
partnership agreement or by-laws (or equivalent organizational documents), as
applicable, of any Credit Party or any of its Subsidiaries.
D.Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in Section 8 of the Credit Agreement
are and will be true and correct in all material respects on and as of the First
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date; provided, that, if a
representation and warranty is qualified as to materiality, with respect to such
representation and warranty the materiality qualifier set forth above shall be
disregarded for purposes of this condition.
E.Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this First Amendment
that would constitute a Default or an Event of Default.
Section 4.
ACKNOWLEDGMENT AND CONSENT

Each of Holdings, the Borrower and each Subsidiary Guarantor has read this First
Amendment and consents to the terms hereof and hereby acknowledges and agrees
that any Guaranty and any Security Document to which it is a party or otherwise
bound shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable in accordance with their respective
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and shall not be impaired or limited by the execution or
effectiveness of this First Amendment.
Each Subsidiary Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this First Amendment, such Subsidiary
Guarantor is not required by the terms of the Credit Agreement or any other
Credit Document to consent to the amendments to the Credit Agreement effected
pursuant to this First Amendment and (ii) nothing in the Credit Agreement, this
First Amendment or any other Credit Document shall be deemed to require the
consent of any Subsidiary Guarantor to any future amendments to the Credit
Agreement as amended hereby.
Section 5.
MISCELLANEOUS

A.Reference to and Effect on the Credit Agreement and the Other Credit
Documents.
(i)On and after the First Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Credit
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended hereby.
(ii)The parties hereto agree that this First Amendment is a Credit Document.
(iii)Except as specifically amended by this First Amendment, the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed.
(iv)The execution, delivery and performance of this First Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Administrative Agent or any
Lender under, the Credit Agreement or any of the other Credit Documents.
B.Headings. Section and subsection headings in this First Amendment are included
herein for convenience of reference only and shall not constitute a part of this
First Amendment for any other purpose or be given any substantive effect.
C.Applicable Law. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------




D.Counterparts. This First Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Delivery of an executed counterpart hereof by facsimile or
other electronic transmission shall be as effective as delivery of any original
executed counterpart hereof.


[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
TSI HOLDINGS II, LLC
 
 
By:
/s/ David Kastin
 
 
Name:
David Kastin
 
 
Title:
Senior Vice President
 
 
 
 
TOWN SPORTS INTERNATIONAL, LLC
 
 
By:
/s/ David Kastin
 
 
Name:
David Kastin
 
 
Title:
Senior Vice President

























-Signature Page-
First Amendment to Credit Agreement



--------------------------------------------------------------------------------




BFX 30 BROAD STREET, LLC
 
BFX 1231 THIRD AVENUE, LLC
 
BFX BACK BAY, LLC
 
BFX WEST 15th STREET, LLC
 
BOUTIQUE FITNESS, LLC
 
TSI 217 BROADWAY, LLC
 
TSI ALEXANDRIA, LLC
 
TSI ALEXANDRIA WEST, LLC
 
TSI ALLSTON, LLC
 
TSI ANDOVER, LLC
 
TSI ARDMORE, LLC
 
TSI ARTHRO-FITNESS SERVICES, LLC
 
TSI ASTORIA, LLC
 
TSI AVENUE A, LLC
 
TSI BACK BAY, LLC
 
TSI BATTERY PARK, LLC
 
TSI BAY RIDGE 86TH STREET, LLC
 
TSI BAYONNE, LLC
 
TSI BAYRIDGE, LLC
 
TSI BEACON STREET, LLC
 
TSI BENSONHURST, LLC
 
TSI BETHESDA, LLC,
each as a Guarantor
 
By: /s/ David Kastin                              
       Name: David Kastin
       Title: Senior Vice President













-Signature Page-
First Amendment to Credit Agreement



--------------------------------------------------------------------------------




TSI BOYLSTON, LLC
 
TSI BROADWAY, LLC
 
TSI BROOKLYN BELT, LLC
 
TSI BRUNSWICK, LLC
 
TSI BULFINCH, LLC
 
TSI BUTLER, LLC
 
TSI CANTON, LLC
 
TSI CARMEL, LLC
 
TSI CASH MANAGEMENT, LLC
 
TSI CENTRAL SQUARE, LLC
 
TSI CHERRY HILL, LLC
 
TSI CHEVY CHASE, LLC
 
TSI CLARENDON, LLC
 
TSI CLARENDON STREET, LLC
 
TSI CLIFTON, LLC
 
TSI COBBLE HILL, LLC
 
TSI COLONIA, LLC
 
TSI COLUMBIA HEIGHTS, LLC
 
TSI COMMACK, LLC
 
TSI CONNECTICUT AVENUE, LLC
 
TSI COURT STREET, LLC,
each as a Guarantor
 
By: /s/ David Kastin                              
       Name: David Kastin
       Title: Senior Vice President

















-Signature Page-
First Amendment to Credit Agreement



--------------------------------------------------------------------------------




TSI CROTON, LLC
 
TSI DANBURY, LLC
 
TSI DAVIS SQUARE, LLC
 
TSI DEER PARK, LLC
 
TSI DOBBS FERRY, LLC
 
TSI DORCHESTER, LLC
 
TSI DOWNTOWN CROSSING, LLC
 
TSI DUPONT CIRCLE, INC.
 
TSI DUPONT II, INC.
 
TSI EAST 23, LLC
 
TSI EAST 31, LLC
 
TSI EAST 34, LLC
 
TSI EAST 36, LLC
 
TSI EAST 41, LLC
 
TSI EAST 48, LLC
 
TSI EAST 51, LLC
 
TSI EAST 59, LLC
 
TSI EAST 76, LLC
 
TSI EAST 86, LLC
 
TSI EAST 86th STREET II, LLC
 
TSI EAST 91, LLC,
each as a Guarantor
 
By: /s/ David Kastin                              
       Name: David Kastin
       Title: Senior Vice President

















-Signature Page-
First Amendment to Credit Agreement



--------------------------------------------------------------------------------




TSI EAST BRUNSWICK, LLC
 
TSI EAST MEADOW, LLC
 
TSI ENGLEWOOD, LLC
 
TSI F STREET, LLC
 
TSI FAIRFAX, LLC
 
TSI FENWAY, LLC
 
TSI FIRST AVENUE, LLC
 
TSI FIT ACQUISITION, LLC
 
TSI FOREST HILLS, LLC
 
TSI FORT LEE, LLC
 
TSI FRAMINGHAM, LLC
 
TSI FRANKLIN (MA), LLC
 
TSI FRANKLIN PARK, LLC
 
TSI FREEHOLD, LLC
 
TSI GALLERY PLACE, LLC
 
TSI GARDEN CITY, LLC
 
TSI GARNERVILLE, LLC
 
TSI GEORGETOWN, LLC
 
TSI GERMANTOWN, LLC
 
TSI GIFTCO, LLC
 
TSI GLENDALE, LLC ,
each as a Guarantor
 
By: /s/ David Kastin                              
       Name: David Kastin
       Title: Senior Vice President

















-Signature Page-
First Amendment to Credit Agreement



--------------------------------------------------------------------------------




TSI GLOVER, LLC
 
TSI GRAND CENTRAL, LLC
 
TSI GREAT NECK, LLC
 
TSI GREENPOINT, LLC
 
TSI GREENWICH, LLC
 
TSI HARTSDALE, LLC
 
TSI HAWTHORNE, LLC
 
TSI HERALD, LLC
 
TSI HICKSVILLE, LLC
 
TSI HIGHPOINT, LLC
 
TSI HOBOKEN, LLC
 
TSI HOBOKEN NORTH, LLC
 
TSI HOLDINGS (CIP), LLC
 
TSI HOLDINGS (DC), LLC
 
TSI HOLDINGS (IP), LLC
 
TSI HOLDINGS (MA), LLC
 
TSI HOLDINGS (MD), LLC
 
TSI HOLDINGS (NJ), LLC
 
TSI HOLDINGS (PA), LLC
 
TSI HOLDINGS (VA), LLC
 
TSI HUNTINGTON, LLC,
each as a Guarantor
 
By: /s/ David Kastin                              
       Name: David Kastin
       Title: Senior Vice President













-Signature Page-
First Amendment to Credit Agreement



--------------------------------------------------------------------------------




TSI INTERNATIONAL, INC.
 
TSI IRVING PLACE, LLC
 
TSI JAMAICA ESTATES, LLC
 
TSI JERSEY CITY, LLC
 
TSI K STREET, LLC
 
TSI LARCHMONT, LLC
 
TSI LEXINGTON (MA), LLC
 
TSI LINCOLN, LLC
 
TSI LIVINGSTON, LLC
 
TSI LONG BEACH, LLC
 
TSI LYNNFIELD, LLC
 
TSI M STREET, LLC
 
TSI MAHWAH, LLC
 
TSI MAMARONECK, LLC
 
TSI MARKET STREET, LLC
 
TSI MARLBORO, LLC
 
TSI MATAWAN, LLC
 
TSI MERCER STREET, LLC
 
TSI MIDWOOD, LLC
 
TSI MONTCLAIR, LLC
 
TSI MORRIS PARK, LLC,
each as a Guarantor
 
By: /s/ David Kastin                              
       Name: David Kastin
       Title: Senior Vice President

















-Signature Page-
First Amendment to Credit Agreement



--------------------------------------------------------------------------------




TSI MURRAY HILL, LLC
 
TSI NANUET, LLC
 
TSI NATICK, LLC
 
TSI NEW ROCHELLE, LLC
 
TSI NEWARK, LLC
 
TSI NEWBURY STREET, LLC
 
TSI NEWTON, LLC
 
TSI NO SWEAT, LLC
 
TSI NORTH BETHESDA, LLC
 
TSI NORWALK, LLC
 
TSI OCEANSIDE, LLC
 
TSI OLD BRIDGE, LLC
 
TSI PARSIPPANY, LLC
 
TSI PLAINSBORO, LLC
 
TSI PORT JEFFERSON, LLC
 
TSI PRINCETON, LLC
 
TSI PRINCETON NORTH, LLC
 
TSI PROVIDENCE DOWNTOWN, LLC
 
TSI PROVIDENCE EASTSIDE, LLC
 
TSI RADNOR, LLC
 
TSI RAMSEY, LLC,
each as a Guarantor
 
By: /s/ David Kastin                              
       Name: David Kastin
       Title: Senior Vice President

















-Signature Page-
First Amendment to Credit Agreement



--------------------------------------------------------------------------------




TSI READE STREET, LLC
 
TSI REGO PARK, LLC
 
TSI RIDGEWOOD, LLC
 
TSI RODIN PLACE, LLC
 
TSI SCARSDALE, LLC
 
TSI SEAPORT, LLC
 
TSI SHERIDAN, LLC
 
TSI SILVER SPRING, LLC
 
TSI SMITHTOWN, LLC
 
TSI SOCIETY HILL, LLC
 
TSI SOHO, LLC
 
TSI SOMERS, LLC
 
TSI SOMERSET, LLC
 
TSI SOUTH BETHESDA, LLC
 
TSI SOUTH END, LLC
 
TSI SOUTH PARK SLOPE, LLC
 
TSI SOUTH STATION, LLC
 
TSI SPRINGFIELD, LLC
 
TSI STAMFORD DOWNTOWN, LLC
 
TSI STAMFORD POST, LLC
 
TSI STAMFORD RINKS, LLC,
each as a Guarantor
 
By: /s/ David Kastin                              
       Name: David Kastin
       Title: Senior Vice President

















-Signature Page-
First Amendment to Credit Agreement



--------------------------------------------------------------------------------




TSI STATEN ISLAND, LLC
 
TSI STERLING, LLC
 
TSI SUMMER STREET, LLC
 
TSI SUNNYSIDE, LLC
 
TSI SYOSSET, LLC
 
TSI UNIVERSITY MANAGEMENT, LLC
 
TSI VARICK STREET, LLC
 
TSI WALL STREET, LLC
 
TSI WALTHAM, LLC
 
TSI WASHINGTON, INC.
 
TSI WATER STREET, LLC
 
TSI WATERTOWN, LLC
 
TSI WAYLAND, LLC
 
TSI WELLESLEY, LLC
 
TSI WELLINGTON CIRCLE, LLC
 
TSI WEST 14, LLC
 
TSI WEST 16, LLC
 
TSI WEST 23, LLC
 
TSI WEST 38, LLC
 
TSI WEST 41, LLC
 
TSI WEST 44, LLC,
each as a Guarantor
 
By: /s/ David Kastin                              
       Name: David Kastin
       Title: Senior Vice President

















-Signature Page-
First Amendment to Credit Agreement



--------------------------------------------------------------------------------




TSI WEST 48, LLC
 
TSI WEST 52, LLC
 
TSI WEST 73, LLC
 
TSI WEST 76, LLC
 
TSI WEST 80, LLC
 
TSI WEST 94, LLC
 
TSI WEST 115TH STREET, LLC
 
TSI WEST 125, LLC
 
TSI WEST 145TH STREET, LLC
 
TSI WEST CALDWELL, LLC
 
TSI WEST END, LLC
 
TSI WEST HARTFORD, LLC
 
TSI WEST NEWTON, LLC
 
TSI WEST NYACK, LLC
 
TSI WEST SPRINGFIELD, LLC
 
TSI WESTBOROUGH, LLC
 
TSI WESTPORT, LLC
 
TSI WESTWOOD, LLC
 
TSI WEYMOUTH, LLC
 
TSI WHITE PLAINS, LLC
 
TSI WHITE PLAINS CITY CENTER, LLC,
each as a Guarantor
 
By: /s/ David Kastin                              
       Name: David Kastin
       Title: Senior Vice President

















-Signature Page-
First Amendment to Credit Agreement



--------------------------------------------------------------------------------




TSI WHITESTONE, LLC
 
TSI WILLIAMSBURG, LLC
 
TSI WOBURN, LLC
 
TSI WOODMERE, LLC,
each as a Guarantor
 
By: /s/ David Kastin                              
       Name: David Kastin
       Title: Senior Vice President























































































-Signature Page-
First Amendment to Credit Agreement



--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent
 
 
 
 
By:
/s/ Mary Kay Coyle
 
 
Name:
Mary Kay Coyle
 
 
Title:
Managing Director
 
 
 
 
By:
/s/ Kirk L. Tashjian
 
 
Name:
Kirk L. Tashjian
 
 
Title:
Vice President











































































-Signature Page-
First Amendment to Credit Agreement

